 Case 3:19-cv-00813-REP Document 60 Filed 06/04/20 Page 1 of 7 PageID# 3161



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION


                                                   )
CHMURA ECONOMICS &                                 )       Case No. 3:19-cv-813
ANALYTICS, LLC,                                    )       Judge Robert E. Payne
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )
                                                   )
RICHARD LOMBARDO,                                  )
                                                   )
                      Defendant.                   )

       MEMORANDUM IN OPPOSITION TO PLAINTIFF AND COUNTERCLAIM
                   DEFENDANT’S MOTION IN LIMINE TO
     PRECLUDE EVIDENCE, QUESTIONING, OR ARGUMENT CONCERNING ANY
        SUBSEQUENT RECLASSIFICATION OF ITS ACCOUNT MANAGERS

       Defendant Richard Lombardo (“Lombardo”), by and through the undersigned counsel,

hereby files this Memorandum in Opposition to Plaintiff Chmura Economics & Analytics LLC’s

(“Chmura”) Motion in Limine, and for the reasons stated more fully herein, respectfully requests

that this court deny Chmura’s request to exclude evidence, questioning, or argument concerning

any subsequent reclassification of its Account Managers.

I.     BACKGROUND

       In February 2015, Lombardo was hired as an Inside Sales Representative at Chmura.

Declaration of Richard Lombardo, ¶3, Ex. A [Doc. #41(2)]. His primary duty was to sell JobsEQ

and its add-ons. Id. Despite being an inside sales representative, Chmura classified Lombardo as

an exempt employee. Chmura Economics & Analytics, LLC’s Objections and Responses to

Richard Lombardo’s First Request for Admissions (the “Admissions”), No. 39 [Doc. #41(3)]. His
 Case 3:19-cv-00813-REP Document 60 Filed 06/04/20 Page 2 of 7 PageID# 3162



title was Account Manager through May 14, 2017 and Senior Account Manager after May 14,

2017. Chmura Economics & Analytics, LLC’s Objections and Responses to Richard Lombardo’s

First Interrogatories (the “Interrogatories”), Nos. 4, 6 [Doc.#41(4)]. After Lombardo’s termination,

Chmura reclassified Account Managers and Senior Account Managers from exempt to non-

exempt. Deposition of Eli Auerbach Volume I (“Auerbach Dep. I”), at 145 [Doc. #35(11)].

       Chmura seeks to exclude evidence concerning this reclassification.

II.    LAW AND ARGUMENT

       The purpose of a motion in limine is to allow the court to rule in advance of trial on the

admissibility and relevance of certain forecasted evidence. Guerrero v. Deane, 2012 U.S. Dist.

LEXIS 125404, *5-6, 2012 WL 3834907 citing Luce v. United States, 469 U.S. 38, 40 n.2, 105 S.

Ct. 460, 83 L. Ed. 2d 443 (1984). A court's ruling regarding a motion in limine is “subject to

change when the case unfolds, particularly if the actual testimony differs from what was

[expected].” Id. As a general matter, the court has discretion to admit all relevant evidence unless

there are constitutional, statutory, and rule-based exceptions preventing its admission. Id.

quoting United States v. Ham, 998 F.2d 1247, 1252 (4th Cir. 1993).

       The 5th Circuit Court of Appeals recently evaluated whether evidence pertaining to

reclassification of employees from exempt to non-exempt under the Fair Labor Standards Act

(“FLSA”) is admissible. Novick v. Shipcom Wireless, Inc., 946 F.3d 735 (5th Cir. 2020). In holding

that such evidence is admissible, the Court addressed each of the arguments set forth by Chmura

in its Motion in Limine. First, the Court held that under Evid.R. 401 the reclassification was

relevant to the issue of whether plaintiff’s job description fit within the FLSA’s administrative

exemption. Second, the Court held that evidence was probative, and the trial court had great

discretion to determine that the defendant would not be prejudiced under Evid.R. 403. Finally, the



                                                 2
 Case 3:19-cv-00813-REP Document 60 Filed 06/04/20 Page 3 of 7 PageID# 3163



Court held that because defendant was legally required to reclassify its employees, it fell outside

of the subsequent remedial measures prohibition set forth in Evid.R. 407.

       This Court should reach the same conclusion.

       a.      The information regarding Chmura’s recent reclassification of its Senior
               Account Managers and Account Managers as exempt employees under the
               FLSA is relevant evidence, and therefore, should not be precluded.

       Under the Federal Rules of Evidence, evidence is relevant if “(a) it has any tendency to

make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Fed. R. Evid. 401. In the present case, the reclassification

of Chmura’s Account Managers from exempt to non-exempt under the FLSA is relevant evidence

that should be admitted.

       First, the reclassification makes the fact more probable than not that Chmura had

knowledge that, while he was employed, Lombardo should have been classified as a non-exempt

employee entitled to overtime wages .

       Additionally, the reclassification makes more probable the fact that Lombardo does not

satisfy the requirements of the FLSA’s “highly compensated employee” exemption. “The highly

compensated employee exemption applies where (1) an employee makes at least $100,000

annually, including at least $455 per week on a salary basis, and (2) the employee customarily and

regularly performs any one or more of the exempt duties or responsibilities of an executive,

administrative or professional employee.” Ganci v. MBF Inspection Services, Inc., 323 F.R.D. 249,

(S.D. Ohio 2017); 29 C.F.R. 541.601(a)(1).

       Chmura argues that Lombardo was exempt because he regularly performed the exempt

duties or responsibilities of an administrative employee. To qualify as an exempt administrative

employee, the employee’s primary duty must be “the performance of office or nonmanual work


                                                 3
 Case 3:19-cv-00813-REP Document 60 Filed 06/04/20 Page 4 of 7 PageID# 3164



directly related to the management or general business operations of the employer or the

employer’s customers” and “include[] the exercise of discretion and independent judgment with

respect to matters of significance.” 29 C.F.R. 200(a)(2) and (3).

         Here, Lombardo did not meet this test because (like all Account Managers and Senior

Account Managers) his primary duty as Account Manager and Senior Account Manager was to

perform inside sales for Chmura. Furthermore, Lombardo did not meet this test because he did not

exercise discretion and independent judgment with respect to matters of significance. At trial,

testimony from Lombardo’s previous supervisors will show that all Account Managers, whether

at the senior level or not, had the exact same job duties. The fact that Chmura is now reclassifying

Account Managers as non-exempt employees under the FLSA is relevant evidence because it

makes more probable the fact that Lombardo did not meet the duties test under the administrative

exemption. Therefore, evidence of the reclassification of the Account Managers and Senior

Account Managers from exempt to non-exempt should not be precluded from being admitted at

trial.

         b.    The relevance of the reclassification of Chmura’s Account Managers is not
               substantially outweighed by the danger of unfair prejudice, confusing the
               issues, and misleading the jury.

         Fed. R. Evid. 403 states that “Evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading

the jury...” Unfair prejudice means an undue tendency to suggest a decision on an improper basis,

commonly, though not necessarily, an emotional one. United States v. Lentz, 58 Fed. Appx. 961,

962, 2003 U.S. App. LEXIS 2062, *1 citing Fed. R. Evid. 403, Advisory Committee's Note. Thus,

exclusion is warranted when there is a genuine risk that the emotions of the jury will be excited to




                                                 4
 Case 3:19-cv-00813-REP Document 60 Filed 06/04/20 Page 5 of 7 PageID# 3165



irrational behavior, and this risk is disproportionate to the probative value of the offered evidence.

Id.

         Here, allowing in evidence of the reclassification of Chmura’s Account Managers will not

create the risk that the emotions of the jury will be excited to irrational behavior, thereby

suggesting a decision on an improper basis. It will not confuse or mislead the jury. The purpose of

this evidence is simply to show that if Account Managers are non-exempt under the FLSA, then

Lombardo should have also been considered non-exempt while employed by Chmura. The

reclassification further supports Lombardo’s contention that he not exempt under the “highly

compensated duties” exemption. Lombardo would be prejudiced if the evidence is excluded.

Chmura is not prejudiced by its admission.

      c. Because Chmura is required to comply with the FLSA, Lombardo should not be
         barred under Fed. R. Evid. 407 from presenting evidence of Chmura’s reclassification
         of some of its Account Managers.

         Under Fed. R. Evid. 407, when measures are taken that would have made an earlier injury

or harm less likely to occur, evidence of the subsequent measures is not admissible to prove:

negligence; culpable conduct; a defect in a product or its design; or a need for a warning or

instruction.However, the court may admit such evidence for another purpose, such as

impeachment or—if disputed—proving ownership, control, or the feasibility of precautionary

measures. Holick v. Cellular Sales of N.Y., LLC, 2014 U.S. Dist. LEXIS 149360, 2014 WL

11279314; Fed. R. Evid. 407.

         Rule 407 is based on a “social policy of encouraging people to take, or at least not

discouraging them from taking, steps in furtherance of added safety.” Rozier v. Ford Motor Co.,

573 F.2d 1332, 1978 U.S. App. LEXIS 10874, 25 Fed. R. Serv. 2d (Callaghan) 1133, 3 Fed. R.

Evid. Serv. (Callaghan) 119, 50 A.L.R. Fed. 914 citing Notes of Advisory Committee on Proposed


                                                  5
 Case 3:19-cv-00813-REP Document 60 Filed 06/04/20 Page 6 of 7 PageID# 3166



Rules, Fed. R. Evid. 407. However, if remedial changes are made because it is required by a

superior authority, and not out of a sense of social responsibility, then there is no justification for

excluding the evidence. Id. at *23 (holding that excluding the Defendant’s Trend Cost Estimate

would be inappropriate because it was a measure that was already required to be taken by the

National Highway Traffic Safety Administration); see also Novick, 946 F.3d 735, at 739.

       Here, Chmura reclassified its Account Managers because it was obligated to under the

FLSA. Chmura did not make these changes out of a sense of social responsibility, but because it

was required to by a “superior authority.” Therefore, there is no justification for excluding the

evidence under Fed. R. Evid. 407.

III.   CONCLUSION

       For the reasons more fully stated above, Lombardo respectfully requests that the Court

deny the Motion in Limine and allow Lombardo to introduce any evidence, questioning, or

arguments concerning the subsequent reclassification of Chmura’s Account Managers as

nonexempt under the FLSA.

                                               Respectfully submitted,


                                               /s/ Thomas J. Powell
                                               Thomas J. Powell, Esq., VSB #27604
                                               3603-D Chain Bridge Road
                                               Fairfax, VA 22030-3244
                                               Tel: (703) 293-9050 | Fax: (703) 293 9075
                                               Email: tom@tjplaw.com

                                               Christine M. Cooper, Esq. (Ohio Bar #0079160)
                                               Koehler Fitzgerald LLC
                                               1111 Superior Avenue East, Suite 2500
                                               Cleveland, OH 44114
                                               Tel: (219) 539-9376 | Fax: (216) 916-4369 Email:
                                               ccooper@koehler.law
                                               Attorneys for Defendant, Richard Lombardo

                                                  6
 Case 3:19-cv-00813-REP Document 60 Filed 06/04/20 Page 7 of 7 PageID# 3167



                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing Memorandum in Opposition to

Plaintiff’s Motion in Limine has been served on this 4th day of June, 2020, via the Court’s

electronic filing system upon the following:


Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
(Office) (804) 775-1000
(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.co
m
hsiegmund@mcguirewoods.com

Counsel for Plaintiff




                                                     /s/ Thomas J. Powell
                                                     Counsel for Richard Lombardo




                                                7
